Exhibit 10.1


Archer-Daniels-Midland Company
2009 Incentive Compensation Plan


Restricted Stock Unit Award Terms and Conditions


These Terms and Conditions are part of a Restricted Stock Unit Award Agreement
(the “Agreement”) that governs a Restricted Stock Unit Award made to you as an
employee of Archer-Daniels-Midland Company (“ADM”) or one of its Affiliates
pursuant to the terms of the Company’s 2009 Incentive Compensation Plan, as
amended (the “Plan”). The Agreement consists of a notice of Restricted Stock
Unit Award that has been provided to you (the “Notice”), these Terms and
Conditions and the applicable terms of the Plan which are incorporated into the
Agreement by reference, including the definitions of capitalized terms contained
in the Plan. In this Agreement, the term “Company” refers to ADM and its
Affiliates, unless the context refers to the issuer of this Award or the Shares
issued in settlement of this Award, in which case the term refers to ADM.


Section 1.    Grant of Restricted Stock Unit Award.  The grant of this
Restricted Stock Unit Award to you is effective as of the Date of Grant
specified in the Notice. This Restricted Stock Unit Award provides you the
number of Restricted Stock Units specified in the Notice, each such Restricted
Stock Unit representing the right to receive one share of the Company’s common
stock. The Restricted Stock Units granted to you will be credited to an account
in your name maintained by the Company. This account shall be unfunded and
maintained for bookkeeping purposes only, with the Restricted Stock Units simply
representing an unfunded and unsecured obligation of the Company.


Section 2.    Rights of the Recipient.


(a)    No Shareholder Rights.  The Restricted Stock Units granted pursuant to
this Award do not entitle you to any rights of a shareholder of the Company’s
common stock.  Your rights with respect to the Restricted Stock Units shall
remain forfeitable at all times by you until satisfaction of the vesting
conditions set forth in Section 3.


(b)    Restrictions on Transfer.  You shall not be entitled to transfer, sell,
pledge, alienate, hypothecate or assign the Restricted Stock Units or this
Award, except that in the event of your death, your estate shall be entitled to
the Shares represented by the vested Restricted Stock Units.  Any attempt to
otherwise transfer the Restricted Stock Units or this Award shall be void.  All
rights with respect to the Restricted Stock Units and this Award shall be
available only to you during your lifetime, and thereafter to your estate.


(c)     Dividend Equivalents.  As of each date that the Company pays a cash
dividend to the holders of its common stock generally, the Company shall pay you
an amount equal to the per share cash dividend paid by the Company on its common
stock on that date multiplied by the number of Restricted Stock Units credited
to you under this Award as of the related dividend payment record date.  No such
dividend equivalent payment shall be made with respect to any Restricted Stock
Units which, as of such record date, have either been settled as provided in
Section 4 or forfeited pursuant to Sections 5 or 7.  Any such payment shall be
made as soon as practicable after the related dividend payment date, but no
later than the later of (i) the end of the calendar year in which the dividend
payment date occurs, or (ii) the 15th day of the third calendar month after the
dividend payment date.


Section 3.    Vesting.  Subject to the provisions of Section 7 below, the
Restricted Stock Units subject to this Award and your right to receive Shares in
settlement thereof shall vest in full on the vesting





--------------------------------------------------------------------------------




date specified in the Notice (the “Scheduled Vesting Date”), or at such earlier
time as may be specified in Section 5 or Section 6 (the Scheduled Vesting Date
or such earlier vesting date being referred to as the “Vesting Date”).


Section 4.    Settlement of Restricted Stock Units.  Subject to the provisions
of Section 7, after any Restricted Stock Units vest pursuant to Section 3, the
Company shall cause to be issued to you, or to your estate in the event of your
death, one share of its common stock in payment and settlement of each vested
Restricted Stock Unit.  Such issuance shall occur as soon as administratively
practicable after the Vesting Date occurs, but no later than the 15th day of the
third calendar month after the Vesting Date, and you shall have no power to
affect the timing of such issuance.  Such issuance shall be evidenced by a stock
certificate or appropriate entry on the books of the Company or a duly
authorized transfer agent of the Company, shall be subject to the tax
withholding provisions of Section 8, and shall be in complete satisfaction of
such vested Restricted Stock Units.  If the Restricted Stock Units that vest
include a fractional Restricted Stock Unit, the Company shall round the number
of vested Restricted Stock Units to the nearest whole unit prior to issuance of
Shares as provided herein.  If the ownership of or issuance of Shares to you as
provided herein is not feasible due to applicable exchange controls, securities
or tax laws or other provisions of applicable law, as determined by the
Committee in its sole discretion, you or your legal representative shall receive
cash proceeds in an amount equal to the Fair Market Value (as of the Vesting
Date) of the Shares otherwise issuable to you, net of any amount required to
satisfy withholding tax obligations as provided in Section 8.


Section 5.    Effect of Termination of Service.  If you cease to be an Employee
prior to the Scheduled Vesting Date other than as a result of your death,
Retirement or Disability, you shall immediately forfeit the Restricted Stock
Units.  If you cease to be an Employee as a result of death, then all Restricted
Stock Units subject to this Award and your right to receive Shares in settlement
thereof shall immediately vest in full and the Company shall settle such
Restricted Stock Units pursuant to Section 4.   If you cease to be an Employee
as a result of Retirement or Disability, then subject to the forfeiture
conditions of Section 7, the Restricted Stock Units subject to this Award and
your right to receive Shares in settlement thereof shall continue to vest in
accordance with Section 3.


Section 6. Change of Control. In the event a Change of Control occurs prior to
the Scheduled Vesting Date, the following provisions shall apply:


(a)    Termination After a Change of Control. If, within 24 months after a
Change of Control (i) described in paragraphs (a), (d) or (e) of Section 2.7 of
the Plan or (ii) that constitutes a Business Combination as defined in paragraph
(c) of Section 2.7 of the Plan and in connection with which the surviving or
acquiring entity (or its parent entity) has continued, assumed or replaced this
Restricted Stock Unit Award, you cease to be an Employee due either to an
involuntary termination for reasons other than Cause (as defined in paragraph
7(b)) or a resignation for Good Reason (as defined in paragraph 6(d)), then all
Restricted Stock Units subject to this Award and your right to receive Shares in
settlement thereof shall immediately vest in full and will be settled in shares
of Company common stock as provided in Section 4.


(b)    Award Not Continued, Assumed or Replaced. If this Restricted Stock Unit
Award is not continued, assumed or replaced in connection with a Change of
Control that constitutes a Business Combination as contemplated by clause (ii)
of paragraph 6(a), than all Restricted Stock Units subject to this Award and
your right to receive Shares in settlement thereof shall immediately vest in
full upon the occurrence of the Change of Control and will be settled in shares
of Company common stock as provided in Section 4 above. Unless the Committee
provides otherwise in connection with a Change of Control described in


2



--------------------------------------------------------------------------------




paragraph (b) of Section 2.7 of the Plan, all Restricted Stock Units subject to
this Award shall vest in full prior to the consummation of the dissolution or
liquidation.


(c)    Assumption or Replacement. For purposes of this Section 6, this
Restricted Stock Unit Award will be considered assumed or replaced if, in
connection with the Change of Control transaction and in a manner consistent
with Code Section 409A, either (i) the contractual obligations represented by
this Award are expressly assumed by the surviving or acquiring entity (or its
parent entity) with appropriate adjustments to the number and type of securities
subject to this Award that preserves the intrinsic value of this Award existing
at the time of the Change of Control transaction, or (ii) you have received a
comparable restricted stock unit award that preserves the intrinsic value of
this Award existing at the time of the Change of Control transaction and is
subject to substantially similar terms and conditions as this Award.


(d)    Good Reason. For purposes of this Agreement, “Good Reason” shall have the
meaning specified in your employment agreement with the Company; provided if you
are not a party to an employment agreement that contains such definition, then a
termination for “Good Reason” shall occur upon your resignation from employment
with the Company as a result of one or more of the following reasons: (i) the
Company materially reduces the amount of your base salary or cash bonus
opportunity (it being understood that the Committee shall have discretion to set
the Company’s and your personal performance targets to which the cash bonus will
be tied), (ii) a material diminution in your authority, duties or
responsibilities, or (iii) the Company changes your place of work (other than in
connection with a return to your home country upon the termination of a work
assignment in a different country) to a location more than fifty (50) miles from
your present place of work; provided, however, that the occurrence of any such
condition shall not constitute Good Reason unless (A) you provide written notice
to the Company of the existence of such condition not later than 60 days after
you know or reasonably should know of the existence of such condition, (B) the
Company fails to remedy such condition within 30 days after receipt of such
notice and (C) you resign due to the existence of such condition within 60 days
after the expiration of the remedial period described in clause (B) hereof.


Section 7.    Forfeiture of Award and Compensation Recovery.  


(a)    Forfeiture Conditions. Notwithstanding anything to the contrary in this
Agreement, if you cease to be an Employee because your employment is terminated
for “Cause” (as defined in paragraph 7(b)), or if, during the term of your
employment with the Company and for two years after the Vesting Date, or during
the period following Retirement or Disability and prior to the passage of two
years after the Vesting Date, you breach any restrictive covenants applicable to
you (including those contained in paragraph 7(c)), (i) you shall immediately
forfeit this Award and any right to receive Shares that have not yet been issued
pursuant to Section 4, and (ii) with respect to Shares that have been issued
pursuant to this Award (or the cash value thereof paid) after the Vesting Date,
either (A) you shall return such Shares to the Company, or (B) you shall pay to
the Company in cash an amount equal to the Fair Market Value of such Shares as
of the Vesting Date (or equal to the cash value previously paid).
 
(b)    Definition of “Cause”. For purposes of this Section 7, “Cause” shall mean
the Company’s good faith determination that you have engaged in any act that
creates just cause for termination, which, without limiting the foregoing, shall
be deemed to include the following: (i) any act of dishonesty with respect to
your responsibilities as an Employee, embezzlement, misappropriation,
intentional fraud, or other violations of the law or similar conduct by you
involving the Company, (ii) any acts resulting in a conviction for, or plea of
guilty or nolo contendere to, a charge of commission of a felony,
(iii) misconduct resulting in injury to the Company, (iv) activities harmful to
the reputation of the Company, (v) a violation of Company operating guidelines
or policies, (vi) willful refusal to perform, or substantial disregard of, the
duties properly


3



--------------------------------------------------------------------------------




assigned to you, including failure to provide your Best Efforts on behalf of the
Company, (vi) a violation of any contractual, statutory or common law duty of
loyalty to the Company; (vii) any breach of your obligations to the Company,
including any confidentiality or non-disclosure obligations; or (viii) any
willful and/or gross misconduct by you that in the good faith determination of
the Company demonstrates unfitness to be an employee of the Company, including
the harassment of any employee or violation of any law, regulation, or Company
policies. “Best Efforts” shall mean that, during your employment or relationship
with the Company, you will devote your best efforts to the performance of your
duties and the advancement of the Company and shall not engage in any other
employment, profitable activities, or other pursuits which would cause you to
not devote your full attention to matters of the Company during business hours,
to disclose or utilize the Company’s Confidential Information, or reflect
adversely on the Company.


(c)    Violations of Restrictive Covenants. During the time in which your
Restricted Stock Units shall vest and for two years after the Vesting Date, you
shall comply with all provisions of the Restrictive Covenants set forth in
subparagraphs 7(c)(i) through (iii).


(i)    Non-Disclosure and Return of Confidential Information. You have or will
be given access to and provided with sensitive, confidential, proprietary,
and/or trade secret information (collectively, “Confidential Information”) in
the course of your employment. Examples of Confidential Information include, but
are not limited to, inventions, new product or marketing plans, business
strategies and plans, merger and acquisition targets, financial and pricing
information, computer programs, source codes, models and databases, analytical
models, customer lists and information, and supplier and vendor lists and
information. You agree not to disclose or use Confidential Information, either
during or after your employment with the Company, except as necessary to perform
your duties or as the Company may consent in writing. You further agree to
return any and all Confidential Information, whether in hard or electronic
format, regardless of the location on which such information may reside, no
later than three (3) business days following the termination of your employment.


(ii)    Non-Solicitation. During the time in which your Restricted Stock Units
shall vest and for two years after the Vesting Date under Section 3, you may
not, without the Company’s prior written consent, directly or indirectly, for
you or for any other person or entity, as agent, employee, officer, director,
consultant, owner, principal, partner, or shareholder, or in any other
individual or representative capacity:


(A)    Solicit any business competitive with the Company from any person or
entity who (a) was a Company provider or customer within the 12 months prior to
your employment termination and with whom you had direct or indirect contact to
further the Company’s business, or for whom you provided services or supervised
employees who provided those services, or about which you received or had access
to Confidential Information about the provider or customer, or (b) was a
prospective provider or customer the Company solicited within the 12 months
before your employment termination and with whom you had contact for the
purposes of soliciting the person or entity to become a provider or customer of
the Company, or supervised employees who had those contacts, or about which you
received or had access to Confidential Information about the prospective
customer or provider.
(B)    Hire, employ, recruit, or solicit any Company employee or consultant.
(C)    Induce or influence any Company employee, consultant, or provider to
terminate his, her or its employment or other relationship with the Company.


4



--------------------------------------------------------------------------------




(D)    Assist anyone in any of the activities listed above.
(iii)    Non-Competition. During the time in which your Restricted Stock Units
shall vest and for two years after the Vesting Date under Section 3, you may
not, without the Company’s prior written consent, directly or indirectly, for
you or for any other person or entity, as agent, employee, officer, director,
consultant, owner, principal, partner or shareholder, or in any other individual
or representative capacity:


(A)    Engage in or participate in any activity that competes, directly or
indirectly with any Company product or service that you engaged in, participated
in, or had Confidential Information about during your employment, including, but
not limited to, any business engaged in the trading and/or processing of
agricultural commodities, the manufacturing of biodiesel, ethanol, or food and
feed ingredients, or the operation of grain elevators and crop origination and
transportation networks.


(B)    Assist anyone in any of the activities listed above.


(iv)    Certification of Compliance. Prior to the issuance of Shares, you may be
required to certify to the Company and provide such other evidence to the
Company as the Company may reasonably require that you have not engaged in any
activities that compete with the business operations of the Company since you
ceased to be an Employee due to Retirement or Disability.


(d)    Compensation Recovery Policy. In addition to those provisions contained
within paragraphs 7(a) through 7(c), to the extent that this Award and any
compensation associated therewith is considered “incentive-based compensation”
within the meaning and subject to the requirements of Section 10D of the
Exchange Act, this Award and any compensation associated therewith shall be
subject to potential forfeiture or recovery by the Company in accordance with
any compensation recovery policy adopted by the Board or the Committee in
response to the requirements of Section 10D of the Exchange Act and any
implementing rules and regulations thereunder adopted by the Securities and
Exchange Commission or any national securities exchange on which the Company’s
Shares are then listed.  This Agreement may be unilaterally amended by the
Committee to comply with any such compensation recovery policy. 


Section 8.    Withholding of Taxes.  You shall be responsible for the payment of
any withholding taxes upon the occurrence of any event in connection with the
Award (for example, vesting or issuance of Shares in settlement of Restricted
Stock Units) that the Company determines may result in any tax withholding
obligation, including any social security obligation. The delivery of Shares in
settlement of Restricted Stock Units shall be conditioned upon the prior payment
by you, or the establishment of arrangements satisfactory to the Company for the
payment by you, of all such withholding tax obligations. You hereby authorize
the Company to withhold from salary or other amounts owed to you any sums
required to satisfy withholding tax obligations in connection with the
Award.  As contemplated by Section 17.2 of the Plan, you may elect to satisfy
such withholding tax obligations by delivering Shares you already own or by
having the Company retain a portion of the Shares that would otherwise be issued
to you in settlement of the Restricted Stock Units by notifying the Company of
such election prior to the Vesting Date. If payment of withholding tax
obligations, or satisfactory payment arrangements, are not made on a timely
basis, the Company may instruct an authorized broker to sell such number of
Shares subject to the Award as are equal in value to the tax withholding
obligations prior to the issuance of any Shares to you.


Section 9.    Securities Law Compliance.  No Shares shall be delivered upon the
vesting of any Restricted Stock Units unless and until the Company and/or you
shall have complied with all applicable


5



--------------------------------------------------------------------------------




federal, state or foreign registration, listing and/or qualification
requirements and all other requirements of law or of any regulatory agencies
having jurisdiction, unless the Committee has received evidence satisfactory to
it that you may acquire such shares pursuant to an exemption from registration
under the applicable securities laws.  Any determination in this connection by
the Committee shall be final, binding, and conclusive.  The Company reserves the
right to legend any Share certificate or book entry, conditioning sales of such
Shares upon compliance with applicable federal and state securities laws and
regulations.


Section 10.    No Rights as Employee or Consultant.  Nothing in this Agreement
or this Award shall confer upon you any right to continue as an Employee or
consultant of the Company, or to interfere in any way with the right of the
Company to terminate your service at any time.


Section 11.    Adjustments.  If at any time while this Award is outstanding, the
number of outstanding Shares is changed by reason of a reorganization,
recapitalization, stock split or any of the other events described in Section
4.3 of the Plan, the number of Restricted Stock Units and the number and kind of
securities that may be issued in respect of such Units shall be adjusted in
accordance with the provisions of the Plan.


Section 12.    Notices.  Any notice hereunder by you shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the Secretary of the Company at the Company’s office at 77 West
Wacker Drive, Suite 4600, Chicago, Illinois 60601 or at such other address as
the Company may designate by notice to you.  Any notice hereunder by the Company
shall be given to you in writing and such notice shall be deemed duly given only
upon receipt thereof at such address as you may have on file with the Company.


Section 13.    Construction.  The construction of the Notice and these Terms and
Conditions is vested in the Committee, and the Committee’s construction shall be
final and conclusive. The Notice and these Terms and Conditions are subject to
the provisions of the Plan, and to all interpretations, rules and regulations
which may, from time to time, be adopted and promulgated by the Committee
pursuant to the Plan. If there is any conflict between the provisions of the
Notice and these Terms and Conditions on the one hand and the Plan on the other
hand, the provisions of the Plan will govern.


Section 14.     Governing Law and Venue.  This Agreement, the parties’
performance hereunder, and the relationship between them shall be governed by,
construed, and enforced in accordance with the laws of the State of Illinois,
without giving effect to the choice of law principles thereof. The parties
expressly agree that any action relating to or arising out of this Agreement
shall take place exclusively in the State of Illinois, and you consent to the
jurisdiction of the federal and/or state courts in Illinois. You further consent
to personal jurisdiction and venue in both such courts and to service of process
by United States Mail or express courier service in any such action.


Section 15.    Binding Effect. This Agreement will be binding in all respects on
your heirs, representatives, successors and assigns, and on the successors and
assigns of the Company.


Section 16.    Remedies. The parties expressly agree that the forfeiture and
repayment obligations contained within Section 7 do not constitute the Company’s
exclusive remedy for your violation of subparagraph 7(c)(i). The Company may
seek any additional legal or equitable remedy, including injunctive relief, for
any such violation of that provision. To the extent that any violation of
subparagraph 7(c)(i) shall result in an injunction against you, the parties
expressly agree that the Company shall be entitled to obtain and enforce
immediately temporary restraining orders, preliminary injunctions and final
injunctions without the posting of a bond enjoining such breach or threatened
breach.


6



--------------------------------------------------------------------------------






Section 17.    Miscellaneous.


(a)    Amendment, Waiver, and Severability. No waiver of any breach of any
provision of this Agreement by the Company shall be effective unless it is in
writing and no waiver shall be construed to be a waiver of any succeeding breach
or as a modification of any provision of this Agreement. The provisions of this
Agreement shall be severable and if any provision of this Agreement is found by
any court to be unenforceable, in whole or in part, the remainder of this
Agreement as well as the provisions of your prior agreement with the Company, if
any, regarding the same subject matter as that which was found unenforceable
herein shall nevertheless be enforceable and binding on the parties. You also
agree that the trier of fact may modify any invalid, overbroad or unenforceable
term of this Agreement so that such term, as modified, is valid and enforceable
under applicable law. Further, you acknowledge and agree that you have not, will
not, and cannot rely on any representations not expressly made herein. The terms
of this Agreement shall not be amended by you or the Company except by the
express written consent of the Company. The paragraph headings in this Agreement
are for convenience of reference and in no way define, limit or affect the
meaning of this Agreement.


(b)    Assignment and Transfer of Employment. The rights and/or obligations
herein may only be assigned by the Company (except as otherwise expressly set
forth herein), may be done without your consent and shall bind and inure to the
benefit of the Company, its successors and assigns. If the Company makes any
assignment of the rights and/or obligations herein or transfers your employment
or relationship within the Company, you agree that this Agreement shall remain
binding upon you.


(c)    Acceptance. You agree that this Agreement is accepted by you through your
original, electronic or facsimile signature. You further agree that the Company
is deemed to have accepted this Agreement as evidenced by your receipt of the
Notice of Restricted Stock Units.


(d)    Third Party Beneficiaries. This Agreement is intended to benefit each and
every Subsidiary, Affiliate, or business unit of the Company for which you
perform services, for which you have customer contacts, or about which you
receive Confidential Information and may be enforced by any such entity. You
agree and intend to create a direct, consequential benefit to the Company
regardless of the Company entity with which you are affiliated on the last day
of your employment or relationship with the Company.


(e)    Attorney’s Fees for Failure to Meet Repayment Obligations. You expressly
agree that, if the Company successfully brings a lawsuit to recover amounts due
and owing for a violation of paragraph 7(c), you shall be required to pay any
and all of the Company’s reasonable attorney’s fees.




By indicating your acceptance of this Restricted Stock Unit Award, you agree to
all the terms and conditions described above and contained in the Notice and in
the Plan document.










7

